The Hotel Martinique, Inc., had sufficient balance with the Bank of United States to meet the check for $11,000, drawn to the order of the Metropolitan Life Insurance Company. The bank certified the check. At the time it had not appropriated the funds to any lien or indebtedness of its own. Had it paid the check — cashed it — the money could not have been recovered. Certification in business transactions today is equivalent to cashing a check, so long as the bank be solvent, i.e., the bank by its certificate agrees to keep the funds to pay the check and to pay it. (White v. Eiseman, 134 N.Y. 101, 107; CarnegieTrust Co. v. First Nat. Bank, 213 N.Y. 301.)
Besides, the Hotel Martinique, Inc., with this certified check paid its indebtedness to the Metropolitan Life Insurance Company and received credit therefor. The debt was paid and discharged. Too late now for the bank to claim a mistake in certification when the insurance company received its promise in payment of the drawer's obligation.
I am for affirmance.
POUND, Ch. J., KELLOGG, HUBBS and CROUCH, JJ., concur with O'BRIEN, J.; CRANE, J., dissents in opinion in which LEHMAN, J., concurs.
Judgment accordingly. *Page 370